DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 October 2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 21 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Murphree et al. (US 2017/0009574 A1).
Regarding claim 1, Murphree et al. discloses a flow meter (fig. 11) comprising: a body (1140) defining a fluid channel (channel between inlet 1142 and outlet 1146) having an imperforate sidewall between an inlet (1142) and an outlet (1146) thereof (oscillator 1140 has a sidewall without openings between inlet 1142 and outlet 1146; fig. 11), the inlet (1142) defined at a first longitudinal end of the body (1140) and the outlet (1146) defined at a second, opposing longitudinal end of the body (1140); and at least one structure (1144) positioned within the fluid channel and fixed relative to the body (1140), the at least one structure (1144) shaped and positioned to produce a flow-induced vibration that varies according to a rate of fluid flow through the fluid channel (labium 1144 is positioned within the fluid channel and is shaped and positioned to produce a flow-induced oscillation that varies according to a rate of fluid flow through bore 8540; ¶ [0046]), wherein the flow-induced vibration is transmitted through the body (the flow-induced vibration produced by labium 1144 is transmitted at least through a portion of the body of oscillator 1140; ¶ [0046]).
Regarding claims 2-7 and 21, Murphree et al. discloses wherein the at least one structure (1144) is further shaped and positioned to vibrate at varying frequencies in response to a varying fluid flow rate (labium 1144 is shaped and positioned to oscillate at varying frequencies in which the frequency of the oscillation changes based on flow rate; ¶ [0046]); wherein the at least one structure (1144) comprises an edge tone structure (oscillator 1140 is an edge tone oscillator; ¶ [0046]); wherein the at least one structure (1144) is further shaped and positioned to vibrate at a specific natural frequency in response to a fluid flow (labium 1144 must have some natural frequency at which it oscillates in response to fluid flow; ¶ [0046]); wherein the at least one structure (1144) comprises a reed (labium 1144 is shaped like a reed; fig. 11); wherein a leading edge of the reed (1144) is shaped generally as an airfoil (leading edge of labium 1144 is shaped generally as an airfoil; fig. 11); wherein the at least one structure (1144) comprises at least one vortex shedding structure (labium 1144 is a vortex shedding structure; fig. 11); further comprising an opening positioned to direct a fluid flow to a leading edge of the at least one structure (at least a widened portion from inlet 1142 is an opening positioned to direct fluid flow to a leading edge of labium 1144; fig. 11).

Response to Arguments
Applicant’s arguments with respect to independent claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 9-20 are allowable.
The prior art does not disclose or suggest “measuring the first flow-induced vibration of a remote structure coupled to the first channel” in combination with the remaining claim elements as recited in claims 9-14.
The prior art does not disclose or suggest “the at least one vortex shedding structure comprises a plurality of cylindrical pins oriented transverse to a direction of the fluid channel” in combination with the remaining claim elements as recited in claims 15-20.  
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose or suggest “wherein the at least one vortex shedding structure comprises a plurality of cylindrical pins oriented transverse to a direction of the fluid channel” in combination with the remaining claim elements as recited in claim 8. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348. The examiner can normally be reached Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852